DETAILED ACTION
Status of the Application
	Claims 28-30, 32, and 47-62 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As indicated in the Office action of 2/18/2021, claims 29-30, 32, 51, 62 as filed on 12/29/2020 and claims  28, 47-50, and 52-61 as amended by the Examiner in the Notice of Allowance of  2/18/2021 have been allowed.  
Upon further review, it was found that there is a typographical error in claim 51 as previously allowed. In a telephone conversation with Mr. Elias Lambiris on 3/5/2021, an agreement was reached to amend claim 51 to place the application in condition for allowance.   

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Elias Lambiris on 2/11/2021.
Please replace claim 51 as follows:

51.	 The method of claim 32, wherein the XK comprises the amino acid sequence of SEQ ID NO: 6 or the amino acid sequence of SEQ ID NO: 22. 

As indicated in the prior Office action, authorization for the previous Examiner’s amendment of claims 28, 47-50, and 52-61  was given in a telephone interview with Mr. Elias Lambiris on 2/11/2021.  Claims 28, 47-50, and 52-61 were replaced as follows:

28. 	A recombinant Saccharomyces cell which is capable of fermenting xylose and which comprises a heterologous gene encoding a xylulokinase (XK) having xylulokinase activity, wherein the XK: 
has an amino acid sequence at least 95% sequence identical to the amino acid sequence of SEQ ID NO: 6 or at least 95% sequence identical to the amino acid sequence of SEQ ID NO: 22; 
provides an enzymatic activity for converting D-xylulose to xylulose 5-phosphate at least twice that provided by the S. cerevisiae XK of SEQ ID NO: 32 under the same conditions, and 
provides for an anaerobic growth rate of the recombinant cell on xylose which is higher than that provided by the S. cerevisiae XK of SEQ ID NO: 32 under the same conditions.

47.	 The method of claim 32, wherein the amino acid sequence of the  XK has at least 97% sequence identity with the amino acid sequence of SEQ ID NO: 6. 

48.	 The method of claim 32, wherein the amino acid sequence of the  XK has at least 99% sequence identity with the amino acid sequence of SEQ ID NO: 6. 

49.	 The method of claim 32, wherein the amino acid sequence of the  XK has at least 97% sequence identity with the amino acid sequence of SEQ ID NO: 22. 

50.	 The method of claim 32, wherein the amino acid sequence of the  XK has at least 99% sequence identity with the amino acid sequence of SEQ ID NO: 22. 

52.	 The method of claim 32, wherein the XK is a fragment of the polypeptide of SEQ ID NO: 6 or the polypeptide of SEQ ID NO: 22, wherein the fragment has xylulokinase activity.  

53.	The recombinant cell of claim 28, wherein the amino acid sequence of the XK has at least 97% sequence identity with the amino acid sequence of SEQ ID NO: 6. 

54.	The recombinant cell of claim 28, wherein the amino acid sequence of the XK has at least 99% sequence identity with the amino acid sequence of SEQ ID NO: 6. 

55.	The recombinant cell of claim 28, wherein the XK is a fragment of the polypeptide of SEQ ID NO: 6 or the polypeptide of SEQ ID NO: 22, wherein the fragment has xylulokinase activity.  

56.	The recombinant cell of claim 28, wherein the amino acid sequence of the XK has at least 97% sequence identity with the amino acid sequence of SEQ ID NO: 22. 

57.	The recombinant cell of claim 28, wherein the amino acid sequence of the XK has at least 99% sequence identity with the amino acid sequence of SEQ ID NO: 22. 

58.	 A recombinant Saccharomyces cell which is capable of fermenting xylose and which comprises a heterologous gene encoding a xylulokinase (XK) having xylulokinase activity, wherein the amino acid sequence of the XK has at least 95% sequence identity with the amino acid sequence of SEQ ID NO: 6 or at least 95% sequence identity with the amino acid sequence of SEQ ID NO: 22.

59.	The recombinant cell of claim 58, wherein the amino acid sequence of the XK has at least 97% sequence identity with the amino acid sequence of SEQ ID NO: 6. 



61.	The recombinant cell of claim 58, wherein the XK is a fragment of the polypeptide of SEQ ID NO: 6 or the polypeptide of SEQ ID NO: 22, wherein the fragment has xylulokinase activity.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses recombinant yeast cells comprising xylulokinases, the Examiner has found no teaching or suggestion in the prior art directed to a Saccharomyces cell that comprises a heterologous gene encoding the xylulokinase of SEQ ID NO: 6 or SEQ ID NO: 22.  As indicated in the prior Office action,  while Jessen et al. (US Publication No. 20140038253, published 2/6/2014) teach the transformation of a yeast cell with a gene encoding a K. marxianus xylulokinase that is 99% sequence identical to the polypeptide of SEQ ID NO: 22, Jessen et al. specifically teach that the desirable yeast cell is a non-Saccharomyces cell and/or Crabtree-negative yeast cells (page 17, paragraph [0145]).  As known in the art, Saccharomyces cerevisiae is a Crabtree positive yeast cell.  Also, as indicated in the prior Office action, while Wohlbach et al. (PNAS 108(32):13212-13217; cited in the IDS) teach the Spathaspora passalidarum xylulokinase gene (encodes the polypeptide of SEQ ID NO: 6), Wohlbach et al. teach that (i) S. cerevisiae engineered with P. stipitis XYL3 (encodes xylulokinase) when grown in xylose anaerobically shows a cofactor imbalance that results in accumulation of xylitol and increases in the production of glycerol (page 13216, left column, Conclusions), and (ii) other factors beyond the expression of a gene encoding a xylulokinase must contribute to the consumption of xylose (page 13214, left column, first full paragraph).  Therefore, while one of skill in the art would find obvious to replace the P. stipitis XYL3 gene with the Spathaspora passalidarum xylulokinase gene in S. cerevisiae, the teachings of the prior art do not provide a motivation Saccharomyces cell transformed with a heterologous gene encoding a xylulokinase having an amino acid sequence at least 95% sequence identical to SEQ ID NO: 6 or at least 95% sequence identical to SEQ ID NO: 22, and (b) a method for producing a fermentation product by culturing said heterologous Saccharomyces cell, and isolating the fermentation product from the culture medium,  are allowable over the prior art of record.   

Conclusion
Claims 28-30, 32, and 47-62 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 5, 2021